·Ao 2~5B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of 1
                                                                                                                                                     f)
                                                                                                                                                    ,j-.....   l/l
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                      v.                                     (For Offenses Committed On or After November 1, 1987)


                        Edgar Jimenez-Garcia                                 Case Number: 3:19-mj-22443




REGISTRATION NO. 85886298
                                                                                                          jLJN 1 8 2019
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                  Cl.r"c' · 1.1.·c. :y::TiJ'. ;· c .,,,;,rr
                                                                                                           ...~.,~"~,r~~'".J-_
                                           ~~~~~~~~~~~~~~~-'--sc-)'--h-2-t:.-.,-u-i0-1.-<1-~-,-u-•··-\,.,-,~
 D was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                            Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

  D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




  D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               1S,nME SERVED

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                           charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, June 18, 2019
                                                                           Date of Imposition of Sentence


 Received
               n~u=s~M~~~~~~~
                                                                           nidJAil:::oc~
                                                                           UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                       3: l 9-mj-22443
